United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued April 21, 2015              Decided August 18, 2015

                        No. 14-5151

                     STATE OF TEXAS,
                       APPELLANT

                             v.

            UNITED STATES OF AMERICA, ET AL.,
                      APPELLEES


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:11-cv-01303)


     Matthew H. Frederick, Deputy Solicitor General, Office
of the Attorney General for the State of Texas, argued the
cause for appellant. On the briefs were Ken Paxton, Attorney
General, Scott A. Keller, Solicitor General, Adam W. Aston,
Deputy Solicitor General, and Arthur C. D’Andrea, Assistant
Solicitor General.

    Paul M. Smith argued the cause for appellees. With him
on the brief were Jessica Ring Amunson, Mark P. Gaber,
John M. Devaney, Marc Erik Elias, Robert S. Notzon, J.
Gerald Hebert, Renea Hicks, and Chad W. Dunn.

   Before: MILLETT and PILLARD , Circuit Judges, and
SENTELLE , Senior Circuit Judge.
                                2
    Opinion for the Court filed by Circuit Judge MILLETT.

     MILLETT, Circuit Judge: The State of Texas appeals the
district court’s award of attorneys’ fees to three intervenors in
Texas’s lawsuit under Section 5 of the Voting Rights Act, 52
U.S.C. § 10304. Rather than file a memorandum of points
and authorities opposing the three separate motions for
attorneys’ fees as expressly required by court rules, Texas
filed a three-page “Advisory” that presented only a brief
contention that the Supreme Court’s invalidation of Section 4
of the Voting Rights Act in Shelby County v. Holder, 133 S.
Ct. 2612 (2013), automatically made Texas a “prevailing
party.” Beyond that, Texas offered no response to the
arguments in the parties’ motions and ignored complicating
procedural factors in the case. In its “Advisory,” Texas also
declared that it would not participate any further in its own
lawsuit unless “requested to do so” by the district court.

     Applying one of its local rules, the district court held that
Texas had conceded virtually all of the issues relevant to the
motions for attorneys’ fees by deliberately choosing not to
address them.       Rejecting Texas’s cursory “Advisory”
argument, the district court granted the motions and awarded
fees. We affirm because “the discretion to enforce this rule
lies wholly with the district court,” FDIC v. Bender, 127 F.3d
58, 68 (D.C. Cir. 1997), and Texas forfeited any challenge to
the district court’s exercise of that discretion by failing to
even mention the issue in its opening brief in this court.
                               3
                               I

                      Legal Framework

    District of Columbia District Court Rule 7(b)

     District Court Local Rule 7(b) requires that any party
opposing a motion must “serve and file a memorandum of
points and authorities in opposition to the motion,” and that
“[i]f such a memorandum is not filed within the prescribed
time, the Court may treat the motion as conceded.” D.D.C.
Local Rule 7(b). “The rule is understood to mean that if a
party files an opposition to a motion and therein addresses
only some of the movant’s arguments, the court may treat the
unaddressed arguments as conceded.” Wannall v. Honeywell,
Inc., 775 F.3d 425, 428 (D.C. Cir. 2014) (citing Hopkins v.
Women’s Div., Gen. Bd. of Global Ministries, 284 F. Supp. 2d
15, 25 (D.D.C. 2003)). “Such a concession acts as [a] waiver,
such that a party cannot raise a conceded argument on
appeal.” Id. (internal quotation marks and brackets omitted).

    The Voting Rights Act

     Congress enacted the Voting Rights Act of 1965, Pub. L.
No. 89-110, 79 Stat. 437, “to banish the blight of racial
discrimination in voting[.]” South Carolina v. Katzenbach,
383 U.S. 301, 308 (1966). Section 2 of the Act, which
applies nationwide, bans any “standard, practice, or
procedure” that “results in a denial or abridgement of the right
of any citizen * * * to vote on account of race or color [or
membership in a language minority group].” 52 U.S.C.
§ 10301(a).

    Section 5, which applies only to certain jurisdictions,
provides that, “[w]henever” a covered jurisdiction seeks to
                              4
change any voting procedure, it must first obtain
administrative preclearance from the Attorney General or
judicial preclearance from a three-judge court in the United
States District Court for the District of Columbia. 52 U.S.C.
§ 10304. A jurisdiction may obtain preclearance only if it
proves that its change in voting procedures “neither has the
purpose nor will have the effect of denying or abridging the
right to vote on account of race or color [or membership in a
language minority group].” Id. § 10304(a). Section 4
provides criteria, commonly known as the “coverage
formula,” that determine which jurisdictions are subject to the
preclearance requirement. See id. § 10303(b); see also Shelby
County, 133 S. Ct. at 2619–2620.

    In Shelby County, the Supreme Court declared Section
4’s coverage formula unconstitutional. See 133 S. Ct. at
2630–2631. The Court was explicit that it was “issu[ing] no
holding on § 5 itself, only on the coverage formula.” Id. at
2631.

     The Voting Rights Act also includes an attorneys’ fees
provision that states: “In any action or proceeding to enforce
the voting guarantees of the fourteenth or fifteenth
amendment, the court, in its discretion, may allow the
prevailing party, other than the United States, a reasonable
attorney’s fee, reasonable expert fees, and other reasonable
litigation expenses as part of the costs.”         52 U.S.C.
§ 10310(e).

           Factual and Procedural Background

    Following the 2010 census, the Texas Legislature
enacted redistricting plans for the Texas House of
Representatives, the Texas Senate, and the United States
House of Representatives. At the time, Texas was a covered
                              5
jurisdiction under Section 5 of the Voting Rights Act, so it
had to obtain administrative or judicial preclearance before
any redistricting plan could take effect. Texas chose to file
suit before a three-judge panel of the United States District
Court for the District of Columbia, rather than to seek
administrative preclearance. See Texas v. United States, 887
F. Supp. 2d 133, 138 (D.D.C. 2012).

     In its complaint, Texas sought a declaratory judgment
that its redistricting plans complied with Section 5. Texas
made no challenge to the constitutionality of either Section
5’s preclearance requirement or Section 4’s coverage formula.
Complaint 1, J.A. 66 (“This complaint is filed under the
assumption that Section 5 complies with the United States
Constitution.”). Texas purported initially to “reserve all
applicable legal claims * * * pending” the district court’s
“decisions in Shelby County, Ala. v. Holder, No. 10-00651[]
(D.D.C.), and Laroque v. Holder, No. 10-00561 (D.D.C.),”
two cases in which different plaintiffs had challenged Section
5’s constitutionality. Complaint 1–2, J.A. 66–67. But when
the district court asked Texas whether it wanted to amend its
complaint to include any constitutional claims, 12/7/2011 Tr.
at 32, ECF No. 113, Texas told the court that it did not want
to do so because it was “eager” to go to trial on its
preclearance claim “as early as possible,” 12/12/2011 Tr. at 6,
10, ECF No. 114.

     The United States opposed preclearance of the
congressional and state house plans, but not the state senate
plan. Texas, 887 F. Supp. 2d at 138. The district court
permitted seven parties to intervene as defendants to oppose
preclearance, and their objections collectively challenged all
three plans. Id. at 138 & n.2. Three of those intervenors are
appellees: two groups of Texas voters and office-holders and
                               6
the Texas Conference of NAACP Branches (collectively,
“Intervenors”).

     After conducting a two-week trial, the district court
agreed with the Intervenors and denied preclearance of all
three plans on August 28, 2012. Texas, 887 F. Supp. 2d at
138–139. The court found that Texas’s congressional and
state house maps both had a discriminatory effect in certain
districts, id. at 153, and that the congressional map “was
motivated, at least in part, by discriminatory intent,” id. at
161, 166. Disagreeing with both Texas and the Justice
Department, the court also concluded that the state senate
map “was enacted with discriminatory purpose” as to a
particular district. Id. at 166.

     While the preclearance proceedings were ongoing, a
different three-judge district court in the Western District of
Texas was considering Section 2 and constitutional
challenges to Texas’s redistricting maps that had been
brought by various plaintiffs, including three of the intervenor
groups from the D.C. preclearance case. See Davis v. Perry,
No. SA-11-CA-788 (W.D. Tex. 2011); Perez v. Perry, No.
5:11-cv-00360-OLG-JES-XR (W.D. Tex. 2011). Because the
D.C. preclearance suit was not resolved in time for the 2012
primaries and general election, the Texas district court
imposed interim plans to govern those elections under the
standards dictated by Perry v. Perez, 132 S. Ct. 934 (2012).
See Texas, 887 F. Supp. 2d at 139; see also Davis v. Perry,
No. SA-11-CV-788, 2011 WL 6207134, at *1 (W.D. Tex.
Nov. 23, 2011); Perez v. Perry, 835 F. Supp. 2d 209, 211
(W.D. Tex. 2011).

    After the D.C. district court denied preclearance of
Texas’s redistricting plans, and while Texas’s appeal from
that ruling was pending in the Supreme Court, Texas
                              7
Governor Rick Perry called a special session of the Texas
Legislature to repeal and replace the challenged plans. On
June 23, 2013, the Legislature adopted plans largely mirroring
those that the Texas district court had imposed on an interim
basis. Governor Perry signed the new redistricting plans into
law on June 26, 2013.

     On June 24, 2013, one of the intervenor groups from the
preclearance case filed a motion asking the Supreme Court to
dismiss Texas’s appeal as moot based on the Legislature’s
repeal of the maps that were the subject of the litigation. The
next day—one day before Governor Perry signed those plans
into law—the Supreme Court issued its opinion in Shelby
County, holding unconstitutional the coverage formula
contained in Section 4 of the Voting Rights Act. 133 S. Ct. at
2631.

     On June 27, 2013—four days after the Texas
Legislature’s adoption of new redistricting plans and after
those plans had already taken effect—the Supreme Court
vacated the D.C. district court’s order denying Texas
preclearance, and “remanded for further consideration in light
of Shelby County v. Holder * * * and the suggestion of
mootness” of one of the intervenor groups. Texas v. United
States, 133 S. Ct. 2885 (2013) (mem.); J.A. 431.

     On remand, Texas filed a motion to dismiss the
preclearance action as moot, arguing that both the enactment
of new redistricting maps and Shelby County eliminated any
basis for the court’s jurisdiction. The three-judge district
court agreed and dismissed the case, concluding that Texas’s
“claims were mooted by Shelby County and the adoption of
superseding redistricting plans.” J.A. 434. The court added
that the Intervenors would “remain free to seek attorneys’
                              8
fees after dismissal.” J.A. 435. The Intervenors did just that
by promptly filing three separate motions for attorneys’ fees.

     Texas did not file an opposition to those motions.
Instead, it filed a three-page “Advisory” declaring that it was
the prevailing party based on Shelby County and that “the
State d[id] not intend to respond” to the motions for
attorneys’ fees “unless requested to do so by the Court.” J.A.
798–800. The Advisory did not mention the legislative repeal
of Texas’s redistricting plans and presented no response to
Intervenors’ argument that this repeal, and the mootness it
caused before the judgment denying preclearance was
vacated, rendered them prevailing parties. Following the
dissolution of the three-judge district court, the pending
motions for attorneys’ fees were remanded to a single district
judge for resolution.

     The district court entered an order on June 18, 2014,
awarding the requested attorneys’ fees. The court concluded
that Texas’s “Advisory” “present[ed] no opposition on the
applicable law,” Texas v. United States, 49 F. Supp. 3d 27, 31
(D.D.C. 2014), and held that, under Local Rule 7(b), “Texas
has waived any argument as to” “the eligibility of Fee
Applicants for fee awards * * * or the prevailing-party status
of Fee Applicants at the time the Court denied preclearance to
Texas and thereafter, when Texas enacted new redistricting
maps,” Texas, 49 F. Supp. 3d at 39–40.
                               9
                               II

                           Analysis

    Texas’s Waiver and Double Forfeiture

     We review the district court’s decision enforcing its local
rules for abuse of discretion. Bender, 127 F.3d at 67. We
also review a district court’s decision on a motion for
attorneys’ fees for abuse of discretion. Brayton v. Office of
the U.S. Trade Representative, 641 F.3d 521, 524 (D.C. Cir.
2011). A “district court abuses its discretion if it did not
apply the correct legal standard . . . or if it misapprehended
the underlying substantive law.” Kickapoo Tribe v. Babbitt,
43 F.3d 1491, 1497 (D.C. Cir. 1995) (internal quotation
marks omitted; ellipsis in original). We examine any such
legal questions de novo. Brayton, 641 F.3d at 524.

     The Intervenors sought attorneys’ fees under 52 U.S.C.
§ 10310(e), and 42 U.S.C. § 1988(b), both of which authorize
fee awards in certain civil rights cases to the “prevailing
party.” See Donnell v. United States, 682 F.2d 240, 245 &
n.7 (D.C. Cir. 1982) (both provisions “encourag[e] private
litigants to act as ‘private attorneys general’ in seeking to
vindicate the civil rights laws” and “should be construed
similarly”).

     In its opening brief, Texas presents a bevy of arguments
for why none of the Intervenors is a “prevailing party” within
the meaning of those statutes. The problem is that Texas did
not raise a single one of those arguments in the district court.
Instead, its Advisory trumpeted Shelby County and declared
that to be the end of the story, as a matter of law. Given that
deliberate refusal to join the issues raised by the motions, the
district court applied Local Rule 7(b) and concluded that
                                10
Texas had waived any argument that Intervenors were not
prevailing parties “at the time the Court denied preclearance
to Texas and thereafter, when Texas enacted new redistricting
maps.” Texas, 49 F. Supp. 3d at 40.

     Local Rule 7(b) advises litigants that “the Court may
treat [a] motion as conceded” if the party opposing a motion
fails timely to “serve and file a memorandum of points and
authorities in opposition to the motion.” D.D.C. Local Rule
7(b). The rule “is a docket-management tool that facilitates
efficient and effective resolution of motions by requiring the
prompt joining of issues,” Fox v. American Airlines, Inc., 389
F.3d 1291, 1294 (D.C. Cir. 2004), and judicious enforcement
of the rule “ensures * * * that litigants argue their causes on a
level playing field,” id. at 1295 (quoting English-Speaking
Union v. Johnson, 353 F.3d 1013, 1021 (D.C. Cir. 2004)). In
applying Rule 7(b) to Texas’s “Advisory,” the district court
explained that the rule “applies not only to instances where a
litigant entirely fails to oppose a motion but also where a
party files an opposition that addresses only some of the
arguments raised in the underlying motion,” and that in “the
latter instance, * * * courts may deem the unaddressed
arguments as conceded.” Texas, 49 F. Supp. 3d at 39; see,
e.g., Institute For Policy Studies v. CIA, 246 F.R.D. 380, 386
n.5 (D.D.C. 2007) (“[W]here a party files an opposition to a
motion and addresses only certain arguments raised by the
movant, this court routinely treats the unaddressed arguments
as conceded pursuant to Local Rule 7(b).”). 1

1
  A member of our court has questioned whether Local Rule 7(b)
may properly be applied to deem as conceded an unopposed motion
for summary judgment. See Grimes v. District of Columbia, No.
13-7038, 2015 WL 4430157, at *11–13 (D.C. Cir. July 21, 2015)
(Griffith, J., concurring) (arguing that such an application of Rule
7(b) conflicts with Federal Rule of Civil Procedure 56 and that, in
an appropriate case, reconsideration of circuit precedent may be
                               11
     Had Texas bothered to challenge the district court’s
interpretation or enforcement of Local Rule 7(b) by arguing
the issue in this court, it would have faced an uphill climb.
Rules are rules, and basic fairness requires that they be
applied evenhandedly to all litigants. Rule 7(b) (or its
materially identical predecessor, Local Rule 108(b)) has been
in force for nearly three decades, see Graetz v. District of
Columbia Public Schools, Civ. A. No. 86-293, 1987 WL
8527, at *1 (D.D.C. March 3, 1987), so Texas was on full and
fair notice of its application both when it initiated its
preclearance lawsuit and when it chose to submit its
“Advisory” at the attorneys’ fee stage. Because a district
court’s local rules “have ‘the force of law,’” Hollingsworth v.
Perry, 558 U.S. 183, 191 (2010) (quoting Weil v. Neary, 278
U.S. 160, 169 (1929)), the State of Texas—like all lawyers
and litigants—is “duty bound to comply with them,” In re
Jarvis, 53 F.3d 416, 422 (1st Cir. 1995).

     We have repeatedly held, moreover, that a material
failure to follow the rules in district court can doom a party’s
case. See, e.g., Geller v. Randi, 40 F.3d 1300, 1303–1304
(D.C. Cir. 1994) (“When Geller failed to respond, he
conceded a violation of Rule 11 under Local Rule 108(b)
[Local Rule 7(b)’s predecessor]; he cannot now argue the
merits of his Rule 11 defense.”); Frito-Lay, Inc. v.
Willoughby, 863 F.2d 1029, 1033–1034 (D.C. Cir. 1988)
(failure to designate and reference triable facts under Federal
Rule of Civil Procedure 56(c) and Local Rule 108(h) was



warranted). That concern is not implicated here because this case
does not involve a motion for summary judgment under Federal
Rule of Civil Procedure 56 and, in any event, Texas has forfeited
any similar challenge to the district court’s interpretation or
application of Local Rule 7(b), see infra pp. 13–14.
                                  12
fatal to appellant’s opposition to motion for summary
judgment).

     Local Rule 7(b) has received the same respect: “[A]s we
have often observed, ‘[w]here the district court relies on the
absence of a response as a basis for treating the motion as
conceded, we honor its enforcement of the rule.’” Fox, 389
F.3d at 1295 (quoting Twelve John Does v. District of
Columbia, 117 F.3d 571, 577 (D.C. Cir. 1997)). “[T]he
discretion to enforce this rule lies wholly with the district
court.” Bender, 127 F.3d at 68 (D.C. Cir. 1997). And “we
have yet to find that a district court’s enforcement of this rule
constituted” an abuse of that discretion. Wannall, 775 F.3d at
428 (internal quotation marks omitted). We will not do so for
the first time here.

     In deferring to the district court’s enforcement of its local
rule requiring the timely filing of oppositions that actually
address the contentions of the movant, we are in good
company. Local Rule 7.1(b) of the Central District of Illinois,
for example, is materially identical to the rule at issue here,
and it too has been enforced by deeming as conceded any of a
movant’s arguments to which the opposing party fails to
respond. See Stanciel v. Gramley, 267 F.3d 575, 578–580
(7th Cir. 2001) (district court “was well within its discretion”
when it enforced its Local Rule 7.1(b) by deeming
unaddressed issues to be conceded, which led to partial
dismissal of plaintiff’s claims). The district court in Stanciel
explained—and the Seventh Circuit agreed—that the court
had no obligation to “perform * * * legal research for [the
opposing party].” 267 F.3d at 578. So too here. 2

2
  Every circuit, in fact, defers to their district courts’ interpretation
and enforcement of local rules. See, e.g., Crowley v. L.L. Bean,
Inc., 361 F.3d 22, 25 (1st Cir. 2004) (A district court’s
                                 13
     Texas’s tactical choice in district court has distinct
appellate repercussions as well. We are “a court of review,
not one of first view,” United States v. Best, 961 F.2d 964,
1992 WL 96354, at *3 (D.C. Cir. 1992) (unpublished), so we
rarely entertain arguments on appeal that were not first
presented to the district court, see, e.g., Pettaway v. Teachers
Ins. & Annuity Ass’n of America, 644 F.3d 427, 437 (D.C.
Cir. 2011) (refusing to consider claim that district court
violated a local rule because appellant failed to make that
argument before the district court). And we can find no
instance when we made an exception to that rule because the
party’s chosen strategy of backhanding the issues in district
court backfired.

    Texas’s decision not to argue—or even mention—the
Rule 7(b) issue in its opening brief has made an already

interpretation and application of local procedural rules receives “a
special degree of deference—above and beyond the traditional
standards of decisionmaking and appellate oversight[.]”); Whitfield
v. Scully, 241 F.3d 264, 270–271 (2d Cir. 2001) (“We accord
considerable deference to the district court’s interpretation of its
own Local Rule.”); Government of Virgin Islands v. Mills, 634 F.3d
746, 750 (3d Cir. 2011) (same); Bias v. Moynihan, 508 F.3d 1212,
1223 (9th Cir. 2007) (same); Jackson v. Beard, 828 F.2d 1077,
1079 (4th Cir. 1987) (same); In re Adams, 734 F.2d 1094, 1102
(5th Cir. 1984) (same); Martinez v. Thrifty Drug & Discount Co.,
593 F.2d 992, 994 (10th Cir. 1979) (same); Clark v. Housing Auth.
of City of Alma, 971 F.2d 723, 727 (11th Cir. 1992) (same); S.S. v.
Eastern Kentucky Univ., 532 F.3d 445, 451 (6th Cir. 2008)
(similar); Northwest Bank & Trust Co. v. First Illinois Nat’l Bank,
354 F.3d 721, 725 (8th Cir. 2003) (similar); Smith v. Village of
Maywood, 970 F.2d 397, 400 (7th Cir. 1992) (similar); see also
Genentech, Inc. v. Amgen, Inc., 289 F.3d 761, 774 (Fed. Cir. 2002)
(“This court defers to the district court when interpreting and
enforcing local rules[.]”). The federal court system could not fairly
function otherwise.
                               14
arduous appellate climb Sisyphean. As an appellate court, we
sit not “as self-directed boards of legal inquiry and research,
but essentially as arbiters of legal questions presented and
argued by the parties before [us].” Carducci v. Regan, 714
F.2d 171, 177 (D.C. Cir. 1983) (Scalia, J.). Because Texas
failed to challenge the district court’s enforcement of Rule
7(b) in its opening brief, any challenge to the central ground
on which the district court disposed of this case is forfeited
and we will not address it. See Fox v. Government of District
of Columbia, No. 14-7042, 2015 WL 4385290, at *4 (D.C.
Cir. July 17, 2015) (appellant forfeited challenge to
dispositive issue by failing to argue it in her opening brief);
Parsippany Hotel Mgmt. Co. v. NLRB, 99 F.3d 413, 418
(D.C. Cir. 1996) (An issue is “barred from consideration by
this court” when the appellant “d[oes] not raise the issue in its
opening brief.”); Natural Resources Defense Council, Inc. v.
EPA, 25 F.3d 1063, 1071 n.4 (D.C. Cir. 1994) (“We have said
before, and we say again, that ordinarily we will not consider
arguments raised for the first time in a reply brief[.]”)
(quoting Pennsylvania Elec. Co. v. FERC, 11 F.3d 207, 209
(D.C. Cir. 1993)). So the long and the short of it is that the
bulk of Texas’s arguments is waived and forfeited twice over.

    The Impact of Intervening Legislation and Shelby
    County

     The sole argument that Texas did present in its Advisory
and in its opening brief here—and thus the only argument that
is properly preserved for review—is that the Supreme Court’s
decision in Shelby County made Texas the prevailing party in
this case as a categorical matter of law the instant the
Supreme Court announced its decision. To support its claim,
Texas points to the Supreme Court’s June 27, 2013 order that
vacated the district court’s judgment denying Texas
preclearance and “remanded * * * for further consideration in
                                15
light of Shelby County v. Holder * * * and the suggestion of
mootness of appellees[.]” Texas, 133 S. Ct. at 2885; J.A. 431.
That order, Texas maintains, demonstrates that the Supreme
Court decided that Texas had won its appeal and was
necessarily the prevailing party for attorneys’ fees purposes.

     Texas is mistaken. First, Texas bears little resemblance
to a prevailing party.         Texas chose to seek judicial
preclearance rather than administrative preclearance, and did
so expressly on the assumption of the preclearance
requirement’s constitutionality.         To say that Texas
“prevailed” in this suit because a different litigant in a
different suit won on different grounds that Texas specifically
told the district court it would not raise is, to say the least, an
unnatural use of the word “prevailing.” It certainly is not a
definition that the district court was legally bound to adopt
without any elucidating argument by Texas.

     Second, Texas’s argument misconstrues the Supreme
Court’s June 27th order. Under the Supreme Court’s “grant,
vacate, and remand” (“GVR”) practice, the Court issues a
single order granting review, vacating the judgment below,
and remanding for further consideration in light of some
intervening development (often a Supreme Court decision).
As the Supreme Court has explained, a GVR order is
“potentially appropriate” when

    intervening developments, or recent developments that
    we have reason to believe the court below did not fully
    consider, reveal a reasonable probability that the
    decision below rests upon a premise that the lower
    court would reject if given the opportunity for further
    consideration, and where it appears that such a
    redetermination may determine the ultimate outcome
    of the litigation[.]
                               16

Lawrence v. Chater, 516 U.S. 163, 167 (1996) (per curiam).

     Importantly, it is well-settled that a GVR has no
precedential weight and does not dictate how the lower court
should rule on remand. See Tyler v. Cain, 533 U.S. 656, 666
n.6 (2001) (“We also reject Tyler’s attempt to find support in
our [GVR] disposition. * * * Our order * * * was not a final
determination on the merits.”); In re Sealed Case, 246 F.3d
696, 699 (D.C. Cir. 2001) (“[A GVR order] may indicate a
reasonable probability that the decision below rests upon a
premise that the lower court would reject if given the
opportunity for further consideration, [but] it does not amount
to a final determination on the merits.”) (internal quotation
marks and citations omitted); see also Henry v. City of Rock
Hill, 376 U.S. 776, 777 (1964) (“The South Carolina Supreme
Court correctly concluded that our earlier [GVR] did not
amount to a final determination on the merits.”).

     The Supreme Court’s June 27th order is plainly a GVR.
True, there is no “grant” of a certiorari petition by Texas, but
that is only because Texas did not file a petition for writ of
certiorari; it appealed directly to the Supreme Court. See 52
U.S.C. § 10304(a) (authorizing “appeal” of three-judge district
court’s judgment directly to the Supreme Court). The
Supreme Court’s order in this case mirrors precisely how
vacate-and-remand orders have been framed in other direct
appeals to the Supreme Court. 3

3
   See, e.g., Cantor v. Personhuballah, 135 S. Ct. 1699 (2015)
(mem.) (“On appeal from the United States District Court for the
Eastern District of Virginia. Judgment vacated, and case remanded
to the United States District Court for the Eastern District of
Virginia for further consideration in light of Alabama Legislative
Black Caucus v. Alabama, 575 U.S. –––– (2015).”); James v. FEC,
134 S. Ct. 1806 (2014) (mem.) (“Appeal from the United States
                                 17
     Third, even if Texas thought the import of Shelby County
obvious, the Supreme Court’s disposition suggests otherwise.
“It simply indicated that, in light of intervening developments,
there was a reasonable probability that the Court of Appeals
would reject a legal premise on which it relied and which may
affect the outcome of the litigation.” Tyler, 533 U.S. at 666
n.6. Because that disposition “did not amount to a final
determination on the merits,” Henry, 376 U.S. at 777, it did
not dictate any particular result on remand. It certainly did not
declare Texas the victor.

     Fourth, Texas assails the district court’s reliance on the
State’s mooting of the case through legislative repeal and
replacement of its redistricting plans. In so doing, the district
court hewed to this circuit’s caselaw authorizing the award of
attorneys’ fees to parties who obtain a favorable judgment that
is vacated on appeal because a subsequent legislative
enactment moots the case. See National Black Police Ass’n v.
District of Columbia Board of Elections & Ethics, 168 F.3d
525, 528 (D.C. Cir. 1999) (upholding award of attorneys’ fees
where plaintiffs obtained a favorable district court judgment
that was vacated as moot following legislative repeal of the
law at issue while the appeal was pending). Texas argues that
this case is different because Shelby County mooted its case
the moment the Supreme Court announced the opinion, and so
the Texas Legislature’s repeal of the redistricting plans, which

District Court for the District of Columbia. Judgment vacated, and
case remanded to the United States District Court for the District of
Columbia for further consideration in light of McCutcheon v.
Federal Election Comm’n, [134 S. Ct. 1434 (2014)].”); Texas v.
Holder, 133 S. Ct. 2886 (2013) (mem.) (“On appeal from the
United States District Court for the District of Columbia. Judgment
vacated, and case remanded to the United States District Court for
the District of Columbia for further consideration in light of Shelby
County v. Holder, ––– U.S. ––––, 133 S. Ct. 2612 (2013).”).
                               18
happened a day before Shelby County but did not take effect
until signed by the Governor two days later, could not have
mooted the case.

     Texas never made that argument in the district court. The
State’s three-page Advisory did not cite National Black Police
Association or any of the other cases on which the Intervenors
based their claim of prevailing-party status and addressed the
intervening legislative enactment. Indeed, the Advisory did
not even mention mootness, the proper legal test for
prevailing-party status, or a single precedent on attorneys’
fees. The district court thus applied Local Rule 7(b) and
concluded that Texas had waived any argument that
Intervenors were not prevailing parties as of the date of
Texas’s enactment of new redistricting plans. Texas, 49 F.
Supp. 3d at 39–40. And Texas has not challenged that waiver
finding on appeal.

     Texas, moreover, is wrong to argue now that its
legislative adoption of new voting districts did not contribute
to mooting the case. Rather, Texas was right the first time
when, in moving to dismiss its suit as moot following the
Supreme Court’s remand, it argued that both the state
legislation and Shelby County mooted the case. J.A. 403–404
(arguing that the Texas Legislature’s enactment of new
redistricting plans “on June 23, 2013,” combined with the
Shelby County decision two days later, together eliminated
“any basis for this Court’s jurisdiction”). The three-judge
district court agreed with Texas that its “claims were mooted
by Shelby County and the adoption of superseding
redistricting plans.” J.A. 434. Beyond that, any questions
concerning how the short time between those two events
affected the Intervenors’ status as prevailing parties is an issue
that Texas chose to leave entirely unaddressed in district
court, and thus it has forfeited its arguments on that issue here.
                                19
     Fifth, Shelby County could not have instantly mooted
Texas’s case as a categorical matter of law. As a formal
matter, Supreme Court judgments on review of a federal court
decision do not take effect until at least 25 days after they are
announced, when the Court issues a certified copy of its
opinion and judgment in lieu of a formal mandate. See SUP .
CT. R. 45. Parties may file a petition for rehearing during that
25-day period, SUP. CT. R. 44, which “result[s] in an
automatic stay of judgment or mandate unless the Court
otherwise specifically directs,” S. Shapiro, K. Geller, T.
Bishop, E. Hartnett, & D. Himmelfarb, Supreme Court
Practice 830 (10th ed. 2013); see SUP . CT . R. 45. When the
Court wants its judgment to take effect sooner, it says so.
Perry, 132 S. Ct. at 944 (“The judgment shall issue
forthwith.”); Purcell v. Gonzalez, 549 U.S. 1, 6 (2006)
(“Pursuant to this Court’s Rule 45.3, the Clerk is directed to
issue the judgment in these cases forthwith.”). The judgment
in Shelby County did not issue until July 29, 2013, over a
month after Texas’s new redistricting maps took effect. See
Shelby County v. Holder, No. 12-96, Docket.

     Nor was it at all settled that Texas could benefit from
Shelby County in this case, given that Texas told the district
court directly that it was not challenging the constitutionality
of the preclearance regime. And even if Texas had preserved
a challenge to Section 5, the Supreme Court did not invalidate
Section 5; it only invalidated the formula used to determine
which jurisdictions would be required to seek preclearance. It
was thus an open question—one that Texas chose not to
litigate and that the adoption of Texas’s new maps mooted—
whether Texas had waived the application of Shelby County to
its case. 4

4
   After this case was briefed, the Fifth Circuit denied attorneys’
fees in Davis v. Abbott, 781 F.3d 207 (5th Cir. 2015). Texas has
                                  20
     In short, various procedural and substantive complexities
close the door on Texas’s claim that Shelby County instantly
resolved the attorneys’ fees question in this case. Texas could
have addressed those complexities by briefing them in an
opposition to the Intervenors’ motions for attorneys’ fees, but
chose not to do so. Texas also could have challenged the
district court’s enforcement of its local rule to bar
consideration of those issues on appeal, but it chose not to do
that in its opening brief either. Texas gets no second bite at
the apple now. What little argument Texas did advance in its
“Advisory” provides an insufficient basis for overturning the
district court’s award of attorneys’ fees.




not argued that the Fifth Circuit’s decision bears on anything in this
case. And that decision would be of no help to Texas had it tried.
The Fifth Circuit grounded its decision on the district court’s
inability to decide the merits of the Section 5 claim because, on that
issue, the court only “had jurisdiction to * * * defer to the district
court in D.C.” Id. at 217. Nor had that district court evaluated the
merits of the plaintiffs’ Section 2 or constitutional claims. Those
plaintiffs thus were not prevailing parties eligible for attorneys’
fees because they “failed to achieve judicially-sanctioned relief that
sufficiently addressed the merits of any of their claims.” Id. at 219.
Here, by contrast, the Intervenors obtained a final judgment on the
merits, after a two-week trial and accompanied by a lengthy
opinion, that was broader than even the Justice Department had
sought. That is the type of judicial relief on the merits that provides
a proper basis for an award of attorneys’ fees. See Buckhannon
Board & Care Home, Inc. v. West Virginia Dep’t of Health &
Human Resources, 532 U.S. 598, 605 (2001) (identifying
judgments on the merits and court-ordered consent decrees).
                              21
                             III

                         Conclusion

     The district court’s order awarding attorneys’ fees to the
Intervenors is affirmed.

                                                   So ordered.